         Case: 1:21-cv-00256 Document #: 1 Filed: 01/15/21 Page 1 of 6 PageID #:1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


In re:                                              Case No. 21-CV-256

Subpoena to John McGarry, Sr.                       Judge:

                                                    Magistrate Judge:


NON-PARTY SUBPOENA RESPONDENT JOHN McGARRY’S MOTION TO QUASH
SUBPOENA ISSUED OUT OF TENNESSEE CRIMINAL FORFEITURE PROCEEDING
PURSUANT TO FED.R.CIV.P.45

         Pursuant to Fed. R. Civ. P. 45, non-party respondent John McGarry, Sr. (“McGarry”), by

and through his undersigned attorney, hereby moves to quash the subpoena issued to John

McGarry by the United States Attorneys’ Office (“USAO”) in the criminal forfeiture proceeding

pending in the Eastern District of Tennessee captioned United States v. Karim Sadruddin and

Rahim Sadruddin, Case No. 19-CR-146 (E.D. Tn) (“Forfeiture Proceeding”). In support of his

motion, McGarry states as follows:

         1. On October 22, 2019, the Sadruddins were charged in an Information with several

counts of wire fraud and money laundering conspiracy. Additionally, the Government sought

forfeiture of various parcels of property, goods and bank accounts. The Sadruddins pleaded

guilty to these criminal charges on October 23, 2019.

         2. The Government initiated forfeiture proceedings on the various parcels of property,

goods and bank accounts at the end of 2019.

         3. In January 2020, Whoriskey, LLC (“Whoriskey”) asserted a claim to certain real

property and goods located in Pikeville, Tennessee. McGarry is a board member of Whoriskey.

         4. In February 2020, the District Court in Tennessee allowed for the taking of discovery

in the forfeiture proceedings initiated by the Government and set January 11, 2021 as the date for
      Case: 1:21-cv-00256 Document #: 1 Filed: 01/15/21 Page 2 of 6 PageID #:2


the completion of discovery. On January 12, 2021, the District Court in Tennessee granted the

Government’s motion to extend discovery and the close of discovery is now March 31, 2021.

       5. Whoriskey propounded written discovery requests to the Government in August

2020. The Government issued written discovery requests to Whoriskey on October 21, 2020 and

indicated that it wished to take the deposition of McGarry.

       6. The Government issued a deposition subpoena to McGarry with the deposition set for

December 16, 2020. The Subpoena also requested production of documents by McGarry in

Tennessee. The Subpoena was sent by US mail to an office in Chicago, Illinois that is used by

McGarry. No proof of service was filed by the Government and, without such evidence of

service, it is questionable whether McGarry was properly served with the deposition subpoena

for December 16, 2020.

       7. Counsel for McGarry was retained in December 2020 and had several discussions

over the phone and via email with the USAO explaining that McGarry’s health issues and

medical complications (see Exhibit A – Letter of Dr. Anderson) created an undue burden upon

McGarry such that he could not sit for a deposition.

       8. Despite these instances of undue burden on McGarry, the Government is again

seeking his deposition and has issued a separate subpoena with a deposition date of January 26,

2021. The Subpoena was sent by US mail to an office in Chicago, Illinois that is used by

McGarry. Like before, the Government has not provided a proof of service for this subpoena

and it is highly unlikely that McGarry was properly served with this subpoena. Further, the

government also seeks production of documents in Tennessee from McGarry.

       9. McGarry was admitted to a hospital on January 6, 2021 for treatment of various

medical complications and is presently in a different health care facility. It is not known when

McGarry may be released from this health care facility. Moreover, McGarry is scheduled for


                                                2
       Case: 1:21-cv-00256 Document #: 1 Filed: 01/15/21 Page 3 of 6 PageID #:3


cataracts surgery on January 18, 2021. It is possible that his present health situation may alter the

date of this surgery.

       10. This Court should quash the deposition subpoena issued to McGarry for several

reasons.

       11. First, the Subpoena was served by U.S. mail, which is improper service. See, e.g., Fed

R. Civ. P. 45(b)(1); Parker v. Four Seasons Hotels, Ltd., 291 F.R.D. 181, 188 (N.D. Ill. 2013)

(quashing subpoenas served by certified mail); Murray v. Nationwide Better Health, No. 10-CV-

3262, 2011 WL 2461334, at *1 (C.D. Ill. June 17, 2011) ("Rule 45 requires personal service.")

(citation omitted).

       12. Second, the Subpoena fails to comply with the geographical limits specified in Fed.

R. Civ. P. 45(c)(2)(A) because it seeks to require McGarry, who is located in Chicago, to

produce documents in Tennessee. See Fed. R. Civ. P. 45(c)(2)(A) (requiring production at a

"place within 100 miles of where the person resides, is employed, or regularly transacts

business."); Fed. R. Civ. P. 45(d)(3)(A) (a court "must quash or modify a subpoena that: . . . (ii)

requires a person to comply beyond the geographical limits specified in Rule 45(c)[.]) (emphasis

added); Raap v. Brier & Thorn, Inc., No. 17-MC-3001, 2017 WL 2462823, at *3 (C.D. Ill. July

7, 2017) (quashing subpoena issued to third party located in Springfield, Illinois that sought

production of documents in Madison, Wisconsin); Webb v. U.S. Bank, N.A., No. 1:14-CV-1100-

ELR-JFK, 2014 WL 12461040, at *2 (N.D. Ga. Dec. 16, 2014) (quashing subpoena that

purported to require production of documents in Georgia by companies in Virginia and New

York); Parker, 291 F.R.D. at 188 (quashing subpoenas in part because they would have required

production of documents outside 100-mile limit).

       13. Third, the Government failed to comply with the notice requirements of Fed. R. Civ.

P. 45(a)(4) because it did not serve notice of the Subpoenas on any parties to the Forfeiture


                                                 3
      Case: 1:21-cv-00256 Document #: 1 Filed: 01/15/21 Page 4 of 6 PageID #:4


Proceeding before attempting to serve the Subpoena on McGarry. See Fed R. Civ. P. 45(a)(4)

("If the subpoena commands the production of documents . . ., then before it is served on the

person to whom it is directed, a notice and a copy of the subpoena must be served on each

party."); Judson Atkinson Candies, Inc. v. Latini-Hohberger Dhimantec, 529 F.3d 371, 386 (7th

Cir. 2008) ("A party must serve each party with prior notice if the subpoena commands the

production of documents. Prior notice is required in order to afford other parties an opportunity

to object to the production or inspection, or to serve a demand for additional documents or

things. The requirements of Rule 45 are clear.") (citations and quotation marks omitted)

(affirming sanction against plaintiff that failed to provide notice of third-party subpoenas to

defendants prior to serving the subpoenas); Piercy v. Wilhelmi, No. 16-MC-1008, 2016 WL

3034149, at *4 (C.D. Ill. May 27, 2016) ("Serving opposing counsel prior notice before

commanding the production of documents is a clear requirement of Rule 45."); Deuss v. Siso,

No. 14-CV-00710-YGR(JSC), 2014 WL 4275715, at *4 (N.D. Cal. Aug. 29, 2014) (quashing

subpoenas in part because they violated Rule 45(a)(4), where subpoenas were mailed to opposing

party after service of the subpoena).

       14. Fourth, the Deposition Subpoena subjects McGarry to undue burden. Fed. R. Civ. P.

45(d)(3)(A) (a court "must quash or modify a subpoena that: . . . subjects a person to undue

burden.") (emphasis added); Parker, 291 F.R.D. at 188 (identifying factors to consider when

determining undue burden). Such undue burden is further explained in the attached Exhibit B

which was filed in response to an earlier motion to compel in the District Court of Tennessee.

       15. Fifth, the document request contained within the Deposition Subpoena seeks

documents obtainable from another source (i.e. Whoriskey) that the Government has served

written document requests upon.




                                                4
      Case: 1:21-cv-00256 Document #: 1 Filed: 01/15/21 Page 5 of 6 PageID #:5


       WHEREFORE, non-party respondent John McGarry, Sr. respectfully requests that this

Court enter an order: (1) quashing the Deposition Subpoena issued to John McGarry, Sr. by the

Government in the criminal forfeiture proceeding in the Eastern District of Tennessee, captioned

United States v. Karim Sadruddin and Rahim Sadruddin, Case No. 19-CR-146 (E.D. TN); (2)

granting such other relief the Court deems just and appropriate.


Dated: January 15, 2021                              Respectfully submitted,
                                                     John T. McGarry, Sr.


                                             By:     /s/ Joseph P. Roddy
                                                     One of Its Attorneys


Joseph P. Roddy(jroddy@burkelaw.com)
Burke, Warren, MacKay & Serritella, P.C.
330 North Wabash Avenue, 21st Floor
Chicago, Illinois 60611
312-840-7000
Firm ID No. 41704




                                                5
       Case: 1:21-cv-00256 Document #: 1 Filed: 01/15/21 Page 6 of 6 PageID #:6


                                CERTIFICATE OF SERVICE

     On January 15, 2021, the undersigned caused the foregoing NON-PARTY SUBPOENA
RESPONDENT JOHN McGARRY’S MOTION TO QUASH SUBPOENA ISSUED OUT
OF TENNESSEE CRIMINAL FORFEITURE PROCEEDING PURSUANT TO
FED.R.CIV.P.45 , to be served by email upon:

Aubrey L Harper aubreyharper2007@comcast.net
Charles L Davis lee@davis-hoss.com
C. Eugene Shiles ces@smrw.com
Steven S Neff steven.neff@usdoj.gov,
Samuel T Quattrochi sam@stqlaw.com
Howard Keith Morrison kmorrison@thewilsonlawfirm.com
Gretchen Jenkins Mohr gretchen.mohr@usdoj.gov
Annette M McGarry amm@mcgarryllc.com




                                                    /s/ Joseph P. Roddy

14918\00008\4838-5078-9079.v1




                                          6
